Citation Nr: 0729408	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-43 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
August 1972.  He was stationed in Vietnam from August 1970 to 
September 1970 and from May 1971 to March 1972.  He was 
stationed in Korea from September 1970 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in March 2004, and the veteran timely 
filed a Notice of Disagreement (NOD) in August 2004.  The RO 
provided a Statement of the Case (SOC) in September 2004 and 
thereafter, in December 2004, the veteran timely filed a 
substantive appeal.

The veteran did not request a hearing on this matter.

In a statement received in August 2004, the veteran appears 
to raise new claims of entitlement to service connection for 
various conditions.  These issues are not developed for 
appellate consideration and are referred to the RO for 
appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative contend that the claimant 
has PTSD as a result of his service in Vietnam.  Service 
personnel records show that the veteran was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.  There 
is no indication that he was awarded any medals or 
decorations demonstrating combat duty.  The RO did not 
attempt to verify the veteran's alleged stressors through the 
United States Army and Joint Services (JSRRC).  The veteran's 
DD 214s show that he was a supply clerk.  However, the 
veteran specifically asserts that in June 1970, while serving 
with the 198th Field Force COMMAVC, he was assigned to 
permanent guard duty with the merchant marine tankers at the 
Chu Lai Tank Fuel Farm.  Personnel records show that the 
veteran was stationed as a duty soldier at "HHC 303rd RR Bn 
96266" from August 8, 1970 until September 1, 1970.  
According to the veteran, the tank farm was "always getting 
fired upon, or someone was always trying to get in to blow it 
up."  In a PTSD Questionnaire received in August 2004, he 
related the following incident:

I had just gotten off of guard duty and was headed 
toward my hutch when Sgt. [redacted] (who was drunk) 
yelled gook and start[ed] shooting at me.  I headed 
for my company commander and asked him for help.  
He resolved the problem but I was scared shitless.  
I started having nightmares about this during and 
after the period I was in country.

The veteran also asserts that in March 1972, again while 
serving with the 198th Field Force COMMAVC, he was assigned 
to convoy escort duty with the Republic of Korea marines in 
the Hoa Yaun region.  Personnel records show that the veteran 
was stationed with the "334th S&S Co USARPAC" from October 
19, 1971 until March 13, 1972.  According to the veteran, his 
unit came under enemy fire and several people were killed and 
injured.  The veteran stated that "I did what I could do to 
help take care of the wounded and dead.  I started having 
nightmares about this incident too."  In his Form 9, the 
veteran stated that even though he was administratively 
assigned to the 146th aviation unit, he was attached to a 
Republic of Korea unit, and that "[t]he administrative 
records of what I was required to do in regards to my 
attachment to the ROK's were never kept up to date by my 
administrative control unit."  

There are no medical records in the claims file reflecting a 
diagnosis or treatment for PTSD or any other psychiatric 
disorder. 

After considering the veteran's testimony and the holding in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Board 
finds that VA must provide the veteran with additional 
assistance to attempt to verify his claimed in-service 
stressors of witnessing or being subjected to weaponry fire.  
Accordingly, the AMC/RO must provide a summary of the 
veteran's claimed in-service stressors and copies of all 
available service personnel records, showing service dates, 
duties, and units of assignment, to the Joint Services Record 
Research Center (JSRRC) (formerly United States Armed 
Services Center for Unit Records Research (CURR)) for the 
purpose of verifying the noted in-service stressors.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of  disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to  substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that informs the veteran that a disability rating 
and an effective date for  the award of benefits will be 
assigned if service connection is awarded and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Send a summary of the veteran's claimed 
in-service stressors and copies of his 
service personnel records to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) and request that that agency 
attempt to confirm the veteran's alleged 
in-service stressors, to include whether 
his units were engaged in hostile action or 
exposed to weaponry fire.  The veteran was 
assigned to HHC 303rd RR Bn 96266 as a duty 
soldier from August 8, 1970 to September 1, 
1970.  The veteran was also assigned to 
334th S&S Co USARPAC as a supply clerk from 
October 19, 1971 to March 13, 1972.  In the 
event of a negative response from JSRRC, 
the RO should inform the veteran of such, 
and provide the details of what it had 
requested JSRRC to research.  

3.  If, and only if, JSRRC confirms the 
veteran's claimed in-service stressors, 
then schedule the veteran for a VA 
psychiatric examination.  The claims 
folder, to include a copy of this REMAND 
and any additional evidence provided by 
JSRRC, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed.  Any 
indicated tests should be performed.  

The psychiatrist is requested to provide 
an opinion as to whether the veteran 
currently meets the diagnostic criteria 
for PTSD, and if so, whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
PTSD is causally linked to a verified in-
service stressor.  If there is no such 
relationship, the examiner should 
specifically indicate so in the report.  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim. 

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without resort 
to speculation, he or she should so 
indicate in the examination report.  

4.  If the benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided with a Supplemental 
Statement of the Case, which must contain 
notice of all relevant actions taken on the 
claim for benefits, including a summary of 
the evidence received after the SOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

